Per Curiam,
The main facts of this case are set forth in the opinion filed by the learned judge of the orphans’ court, and need not be recited here. We are asked to hold that the appellee “has placed herself outside the pale of the provisions of her husband’s will until she returns to the estate the amount of money she has made herself liable for.” Whether or not this would be so if the money had been loaned to her is a point we are not required to decide. It was not loaned to her, and whilst there is no affirmative evidence that a fraud was practiced upon her, neither is there any affirmative evidence of the fairness of the transactions or that they were advantageous to her in any way, or were for her benefit, or were even supposed to be. Nor is there any evidence whatever that the loans were made at her request or even that she executed the collateral obligations upon which it is sought to hold her liable as if she *648were the principal debtor. But passing the objection that proof of execution is lacking, there remains the objection that there is no satisfactory evidence that it is necessary, in order to secure repayment of the loans, to withhold this small allowance for her support. . It was the manifest intention of the testator to make her the first and chief object of his bounty. She was to have $250 yearly unconditionally “ or as much more as she may need for her comfortable support and maintenance.” Other provisions of the will leave no room for doubt that his whole estate, if necessary, was intended to be made available for that purpose. As the learned judge of the orphans’ court well says: “ The whole estate may be necessary for her comfortable support and maintenance, and if so, unless she has done that which bars her enjoyment of it, for that it must be used.” He further says in conclusion: “ While it manifestly was the intention of the testator to provide sufficiently for the comfort and maintenance of his widow, his words cannot be interpreted to mean a license to fritter- away his estate, even though instigated by remaindermen; neither can they be understood as permitting his wife to suffer for the necessaries of life by reason of an improvident act.” We are not prepared to dissent from this interpretation of the will; but, even if it be conceded that the latter branch of the proposition is subject to qualification, the decree was clearly right under the evidence. To warrant the orphans’ court, which within its jurisdiction is a court of equity, to make a decree which would deprive her of that comfortable support and maintenance which the testator manifestly intended she should have out of his estate, and thus compel her to rely for the few remaining days of her life upon public or private charity, the evidence that she has forfeited her right either absolutely or temporarily, ought to be clear and satisfactory in every particular. We think it fails to come up to that standard.
Decree affirmed at the costs of the appellant.